Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Bowen (US 2019/0158938) is the closest prior art of record regard to the instant invention of claim 1. However, Bowen does not teach: “wherein the electronic vaporizer further comprises an authentication circuit, and the authentication circuit comprises a third contact pad and an encryption chip configured to store encrypted data information of the electronic vaporizer, and the authentication circuit is configured to provide the encrypted data information to the electronic vaporizer device body via the third contact pad”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claims 2-3; and 5-6 are dependent on claim 1 and are therefore allowable.
With regard to claim 7, Bowen (US 2019/0158938) is the closest prior art of record regard to the instant invention of claim 7. However, Bowen does not teach: “wherein the main control circuit further comprises a decryption module configured to obtain the encrypted data information from the authentication circuit via at least a third Docket No.: P1439US005pin of the main control circuit and decrypt the encrypted data information; and wherein the decryption module is further configured to send decryption failure information when the decryption fails and send decryption success information when the decryption is successful”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claims 8-12; and  14-17 are dependent on claim 7 and are therefore allowable.
With regard to claim 18, Bowen (US 2019/0158938) is the closest prior art of record regard to the instant invention of claim 18. However, Bowen does not teach: “wherein the electronic vaporizer further comprises an authentication circuit, and the authentication circuit comprises a third contact pad and an encryption chip configured to store encrypted data information of the electronic vaporizer, and the authentication circuit is configured to provide the encrypted data information to the electronic vaporizer device body via the third contact pad, and Docket No.: P1439US007wherein the main control circuit further comprises a decryption module configured to obtain the encrypted data information from the authentication circuit via at least a third pin of the electronic vaporizer device body and decrypt the encrypted data information; and wherein the decryption module is further configured to send decryption failure information when the decryption fails and send decryption success information when the decryption is successful”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claim 19 is dependent on claim 18 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831